UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
U.S. BANK NATIONAL ASSOCIATION,                                           5/4/21

              Plaintiff,
                                                     18-CV-4044 (BCM)
       -against-                                    ORDER

TRIAXX ASSET MANAGEMENT LLC,
et al.,
          Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's pre-motion conference, it is hereby

ORDERED that:

      1.     Olshan Account

             The parties shall promptly meet and confer with regard to the funds currently held

             in the Olshan Account (see Dkt. No. 157) and shall submit a stipulated order to the

             Court, no later than May 11, 2021, directing the disbursement of those funds to the

             Trustee in accordance with the March 31, 2021 Opinion and Order (Dkt. No. 331).

      2.     Motion to Remand Article 77 Petition

             U.S. Bank National Association (U.S. Bank or Trustee) shall file its motion to

             remand its CPLR Article 77 petition (originally docketed in this Court, after

             removal, as Case No. 21-CV-439) no later than May 18, 2021. Opposition papers

             shall be filed no later than June 1, 2021. U.S. Bank's optional reply papers are due

             no later than June 8, 2021. If it chooses to forego a reply it shall promptly so advise

             the Court by letter.

      3.      Issuer Legal Fees

             The parties shall promptly meet and confer with regard to the advancement of the
              Issuers' legal fees and the related adjournment of the Issuers' document production

              obligations (see Dkt. No. 304). If the parties are able to reach a stipulation as to

              those issues, they shall submit it to the Court no later than May 18, 2021. If they

              are unable to agree, they shall file their motions with respect to the same issues no

              later than May 18, 2021. Opposition papers shall be filed no later than June 1, 2021.

              The moving party/parties' optional reply papers are due no later than June 8, 2021.

              If they choose to forego a reply they shall promptly so advise the Court by letter.

         4.   Discovery Issues

              Any party seeking judicial intervention with respect to the document discovery

              issues outlined in the parties' recent joint letter (Dkt. No. 333) shall do so no later

              than June 22, 2021, by letter-motion in accordance with Fed. R. Civ. P. 37(a)(1),

              Local Civil Rule 37.2, and Moses Individual Practices § 2(b). Opposition letters

              shall be filed no later than June 29, 2021. No reply papers will be accepted.

Dated:        New York, New York
              May 4, 2021

                                             SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                    2
